82 F.3d 423
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George L. MOORE, III, Plaintiff-Appellant,v.Ray K. KAMIKAWA, in his individual capacity;  LorraineTomita, in her individual capacity;  Ronald T.Yabe, in his individual capacity;  W.Yoshioka, in his individualcapacity,Defendants-Appellees.
No. 95-17125.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided April 1, 1996.

Before:  GOODWIN, WIGGINS and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
George L. Moore III appeals pro se the district court's dismissal for failure to state a claim of his 42 U.S.C. §§ 1983 and 1985 action against four Hawaii Department of Taxation employees.   He contends that the collection of Hawaii's general excise tax violates his constitutional rights.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons set forth in the district court's order filed September 8, 1995.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   All pending motions are denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We reject Moore's baseless allegations against United States District Judge Kay and United States Magistrate Judge Yamishita;  the Clerk of Court for the United States District Court for the District of Hawaii;  and Attorney General Margery S. Bronster and Deputy Attorney General George E. Hilty